Title: To Benjamin Franklin from Jacques-Dominique de Roberdeau and Other Favor Seekers and Admirers, 6 March 1779
From: Roberdeau, Jacques-Dominique de
To: Franklin, Benjamin


A number of people asked Franklin for a favor during the spring of 1779. According to our custom, we publish a collective summary of their requests, grouped by topic: the forwarding of mail, financial advice or assistance, a position as commissary, and sheer admiration of Franklin.
The favor most frequently applied for is that of forwarding mail to America. On March 6 Jacques-Dominique de Roberdeau, whose letter is printed in full below, renews a plea for Franklin to send on a letter to his relative, General Daniel Roberdeau. An unsigned letter written from Paris on April 27 urges the Doctor to insert into his dispatches for Boston, on three successive occasions, one of the three identical copies enclosed, in the hope that one of them will reach its destination. They are unsealed and contain nothing of a suspicious nature. Also unsealed is the letter that a man called Boyer sends Franklin on May 16, from Paris, with a plea to seal and forward it. The widow Presle de Saintemarie thanks Franklin for having promised her, the previous Sunday, that he would forward a letter for her son in Guadeloupe and one for his protector, M. Boyer de l’Etang. Now, on May 19, she sends him the letter in question from the rue St. Louis in the Marais, in Paris. About to leave for Le Havre, a food commissioner named Duvivier asks Franklin on June 24 to show his usual benevolence to the bearer of his message, Lafosse, an honest man who has been trying in vain for twenty years to get in touch with his father, a very great distance away.
Grateful to Franklin for having transmitted a letter of hers to Salem in 1778, the baronne de Mahuet, who resides at the hotel de Lambesc, rue du Jour, begs for an appointment. She hopes he can give her some news of a relative she has in that part of the world. Also eager for news is P. Jeanrenaud who writes from Geneva on May 21, wondering whether Franklin has heard of his son’s safe arrival in Philadelphia. The Doctor will remember that in January he kindly gave the young man and three of his friends a letter of recommendation, as they were about to embark on the Lantilus.
Another category of favor seekers sought help in settling financial transactions that seemed to have gone awry. On March 10, an unsigned letter in the third person asks Franklin to accept the three enclosed bills of exchange, one of which says by mistake three thousand and five l.t. instead of three thousand and five hundred l.t. The following day, someone by the name of Sovalete said he would like Franklin to give his approval to the enclosed bill of exchange which he is not able to cash otherwise. A merchant called Guinot (or Gumont?) is in a similar predicament. He has a bill of exchange on Franklin originating from Nantes and amounting to 1,800 l.t. Unable to find Franklin’s hotel in Paris, he takes the liberty of writing. His letter is dated June 30.

The case of Philip Wagner (or Wagener) is puzzling. His first letter, written in German on April 10, probably not in his own hand, was sent from Rotterdam—hence the Dutch used for his address. For reasons that he does not specify, he has run off to “accursed Holland,” a country in which he has no friends and where “humanity has sunk to its lowest level.” He has found an American ship to go home on but cannot sail for lack of funds. Would Franklin, whose kindness is well known, give him some help? Franklin obliged with ten louis and the advice to sail under the Dutch flag. The man writes again on July 23, this time from Dunkirk, and using the services of a Frenchman. Having spent half the sum he received to buy himself food and clothing, he has only five louis d’or left and needs twenty more, which he will repay in gold, and with interest, within one week of his arrival in Philadelphia. He has met the captain of a Dutch vessel who is about to leave for St. Eustatius but, having no need of extra sailors, seeks ten louis for Wagner’s passage. A third document comes from the man in whose house Wagner has been staying in Dunkirk, Conrad Georg Bauer, who addresses Franklin in German on August 16 to complain that Wagner has left without paying his bill. Could his Excellency give some “hard information” as to Wagner’s plans, such as whether or not he intends to return? We also learn from Bauer that the young man, who claimed to be an American, hailed from Saarbrücken.
Also trying to obtain money was a Venetian woman, by the name of Felicie Françoise Francalanza, who sent two letters from Lisbon. In the first, dated April 20, she explains that her family name is a combination of the town of Franca and the lance that her ancestor was allowed to put into his coat of arms, because of his valor. Her father, who held the position of Venetian consul in Lisbon, told her that a male relative had emigrated to England, thence to America; his name had evolved to Franklin in the process, since Anglo-Saxons favor short names. Her family, along with other Italian ones, was ruined by the marquis de Pombál. Her father emigrated to Cairo, where he died, and she had to move to a humble little house on the other side of town. She hopes that, since they are related, Franklin will help her in her present state of misery. She is not married, and her needs are small. And how good it will feel to pay back in kind those Englishmen in town who have mocked her alleged family tie to Franklin! She covers the same ground in a second letter, on May 4, reveals that she is thirty-four years old, and indicates where the money should be sent in case Franklin decides to come to her rescue.
Also in need of money, but more blunt about it, is a young man named Boule. In a letter from Passy dated April 9, he tells his life story. Born in Nancy to a family of slender means, a mediocre student, he was sent to Nantes to learn about commerce, found work in Denmark as secretary to the French consul, hated the climate and the monotonous lifestyle there, came back to France and was hired by M. La Faye who runs the most elegant shops in Paris. He went into debt in order to purchase decent clothing and is now pressed for repayment by various people. He admires truth and confesses that he ran away that very morning with only six l.t. in his pocket and a silver watch that does not belong to him. Having reached Versailles, he felt so disgusted with himself that he retraced his steps and while walking back, thinking that in his case suicide was justifiable, he was struck with the inspiration that Franklin, that mortel vertueux, might help him in his desperate “phrénétique” state. Another letter, dated April 8, but certainly written after his first one, probably the following day, apologizes for the liberty he took in ignoring the vast social gap between Franklin and himself. He had decided meanwhile to go back to Paris and found some pretext to explain his absence. But the urgency of his debt remains, and the threat of losing his employ if it came to be known. Should Franklin decide to lend him the sum he needs (154 l.t.), he is certain to be able to pay it back within six months. He encloses a list (now missing) of the merchandise to be found in the shop, which also carries British goods and jewelry. How cruel his predicament! May it find a resolution!

There is a whiff of threat in the letter sent on March 12 by a young man who signs Arondel (or Orondel?). His family, a branch of the illustrious English house of Arundel, settled in France many years ago and seemed all but forgotten when a letter from Lord Arundel arrived for the writer, containing a recommendation for the comtesse de Guerchy. Encouraged by his colonels, he immediately went to Paris but met with no success. Unless Franklin takes him under his protection, he will find himself constrained to go back to England, in order to enjoy the lord’s protection. This he would do mostly for his father’s sake, for on his simple soldier’s pay he cannot help the elderly man who has lost his fortune. Father and son put all their hope in Franklin’s kindness.
Other petitioners need financial help, and quickly. The three brothers de Laporte, who were part of de la Plaigne’s unfortunate expedition of the previous year, tell their pitiful story in an undated memorandum addressed to the Representatives of the United States of America. Lured by de la Plaigne who presented himself as the agent from Georgia, and spurred by their pro-American feelings, they abandoned good positions in Bordeaux in order to embark on the d’Argentré where they were the only ones, of the twenty-three people on board, to pay their own passage. Through the Captain’s bumbling, they were captured by a Jersey privateer and forced to spend twenty-seven days in irons, lying on wet cables, because they had put up a spirited resistance. Then they had to endure a harsh captivity of nine and a half months, longer than the other passengers, since their intention to fight for the Americans was well known. They contracted debts in England, with the result that the third brother was kept hostage there to ensure repayment. They urgently need a “gratification” to provide for his subsistence. Franklin endorsed their plea, “Memoire of some of De la Plaigne’s Officers.”
Financial compensation for a loss endured in the American cause is requested by Montleger, mayor of Port Louis, in Brittany, in favor of a widow named Mat (maiden name Rosnarho) whose son lost his life on the Reprisal where he served as an officer. Her pitiful situation was brought to Franklin’s attention on March 8, he writes, and it would be an act of justice and charity to remedy it now. Montleger’s letter is dated June 25.
Peter Berail would like the position of commissary in Cette (Sète), in Languedoc. He explains to Franklin in English on June 15 that he has dealt with English captains and merchants for forty years, to their satisfaction. He has fulfilled the function of quay master, equivalent to captain of the harbor. His son, recently arrived from England where he spent several years improving his knowledge of the language, would inherit his present commission.
The three people who desired nothing from Franklin but the privilege of telling him of their admiration chose to express themselves in verse. On March 13 the Neapolitan François Astori sends four pages of flowery French alternating with some Latin verse of his composition. He recalls Voltaire’s exalted view of Franklin, often expressed in conversation, which high opinion only reflects that of all humankind. How does a poor, stupid man like himself dare submit his ridiculous verse to a Franklin? Because the gods themselves deign to accept man’s feeble tribute.
Writing from Roissy-sur-Seine on May 22, someone called Bocheron, who claims to be known to the jurist Malesherbes and La Luzerne (Malesherbes’ nephew), sends a poem which we have not been able to locate. It will show Franklin, he writes, that love of liberty has become a source of inspiration to the French.
And finally, at an unspecified date, a man named John Hallinan addresses himself jointly to Franklin and Lafayette. In a Latin quatrain he compares them—“Graecia Franclinum, bellatrix Roma Fayetam”—respectively to Solon, the Athenian sage and lawgiver, and to Camillus, the patrician military hero of Rome.
  
Monsieur
à haguenau en alsace ce 6 mars 1779
J’ai pris La Liberté au mois de fevrier passé de Vous addresser une Lettre pour la faire parvenir, au General daniel Roberdeau aujourd’hui membre du congré des Etats unis de l’amerique. Comme je n’ai Receû aucune Reponce, il ÿ á apparence qu’elle ne lui est pas parvenuë et qu’elle á été intercepté. Il est connû, Monsieur, combien Vous est obligeant et bienfaisant. Faite moi la faveur, je Vous En Supli, de Lui faire tenir par Mr. franklin, Votre fils, ou une autre Voie Sûre une Seconde Lettre, par duplicata, que Mr. Le Baron de Kageneck, Vous Remettra de ma part pour lui.
Je me flatte qu’en faveur de M. daniel Roberdeau, Votre ami et du meme nom que je Porte, Vous Voudré bien me Rendre ce service, que je Vous demande avec instance, et en lui Ecrivant un mot En Recommendation, de me procurer une Reponse de lui. Je ne doute pas, que nous Sommes proches parents et meme Suivant mes papiers de famille, cousins Germains, jugé, Monsieur, du desir que j’ai d’etre allié avec un homme distingué de Vôtre continent, que j’admire ainsi que toute L’Europe!
Je Vous aurois un Surcroi d’obligation Si Vous Vouliés lui ajoutter cette Lettre á une de Recommadation de Votre part et attester que je Suis ainsi que ma famille consideré et distingué En france. Ma Reconnoissance sera conforme à la faveur, que Vous ferés, dans cette occassion á celui qui á Lhonneur d’etre avec tous les Sentimens d’un parfait attachement, Monsieur, Votre tres humble et tres obeissant Serviteur
JACQUE DE Roberdeaucolonel de La cavallerie de S.M. tres chrètienne
 
Addressed: A Monsieur / Monsieur Benjamin franklin / Ministre plenipotantiare des Etats / unis de L’amerique, á la cour / de france / á Passÿ / Près et á Paris
Notation: Jacques de Roberdeau 6e mars 1779.
